DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the -new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues on Page 8, Paragraph 4, that “Ham’s ‘plurality of layers’ are not layers that have different distances to a movable object” due to the fact that the claimed “plurality of depth layers” refer to depth layers that “have[e] different distances to [a] movable object.” 
Examiner respectfully disagrees. HAM teaches in Paragraph 0144, “an operator of a unmanned aerial vehicle operation system according to an embodiment or a company for establishing and operating an autonomous flight map may verify a distance (focal distance) from the center of an optical lens of a camera to an image sensor by setting a radio altitude value of the unmanned aerial vehicle before flight when about 80 meters from an elevation is set as a height of a layer and verifying whether the camera loaded into the unmanned aerial vehicle which hovers at the corresponding altitude is focused to 80 meters. Therefore, the operator or the company may verify whether an object which is at an incident angle from a height of 80 meters is focused.” The underlined portions of this citation emphasize the teachings of how the layer does in fact involve the distance to a movable object. The altitude, height, or elevation are all examples of distances. The 80 meter elevation is the height of the layer between the camera/UAV, which is an example of a movable object, and the object.
HAM also teaches in Paragraphs 0211 that “if heights of way points are different in the way point effective zone 2405, additional way points may be further set in the middle of the way point 2405.” HAM’s ‘different heights of way points’ corresponds to the Applicant’s ‘different distances to a movable object.’ HAM discloses in Paragraph 0208 that “a point where analysis of a change in an image is performed with respect to a ground object below the route 1430, which blocks maintaining a height of the layer 1410 while the unmanned aerial vehicle moves along the route 1430 established on the layer 1410, may be represented as a way point,” further indicating how the layers are represented as way points, which involve different heights or in other words different distances from the movable vehicle.
For at least these reasons, claims 1-20 remain rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 11, 12, 14, 15, 19, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ham (US20170248969A1).
Regarding claim 1, Ham teaches a method of controlling a movable object, comprising: obtaining an image of a surrounding of the movable object (see Paragraph 0022 for a system for establishing a route of an unmanned aerial vehicle may include a layer shaping unit configured to identify an object from surface scanning data and shape a space, which facilitates autonomous flight of the unmanned aerial vehicle, as a layer, a data collecting unit configured to collect surface image data (corresponds to obtaining an image of a surrounding) for a flight path from the shaped layer, and an altitude calculating unit configured to analyze a change in image resolution according to a distance from the object through the collected surface image data and extract an altitude value of a flight route coordinate); 
obtaining a plurality of depth layers based on the image, the plurality of depth layers having different distances to the movable object (see Paragraph 0124 for a method for making a map for flight of an unmanned aerial vehicle on a 3D detailed map may include vertically and separately establishing a plurality of layers on the 3D detailed map (corresponds to a plurality of depth layers) and shaping a route established at a vertically separated interval and a symbol indicating a collected way point, established on the layer; see also Paragraph 0144, “an operator of a unmanned aerial vehicle operation system according to an embodiment or a company for establishing and operating an autonomous flight map may verify a distance (focal distance) from the center of an optical lens of a camera to an image sensor by setting a radio altitude value of the unmanned aerial vehicle before flight when about 80 meters from an elevation is set as a height of a layer and verifying whether the camera loaded into the unmanned aerial vehicle which hovers at the corresponding altitude is focused to 80 meters. Therefore, the operator or the company may verify whether an object which is at an incident angle from a height of 80 meters is focused.” The underlined portions of this citation emphasize the teachings of how the layer does in fact involve the distance to a movable object. The altitude, height, or elevation are all examples of distances. The 80 meter elevation is the height of the layer between the camera/UAV, which is an example of a movable object, and the object. HAM also teaches in Paragraphs 0211 that “if heights of way points are different in the way point effective zone 2405, additional way points may be further set in the middle of the way point effective zone 2405.” HAM’s ‘different heights of way points’ corresponds to the Applicant’s ‘different distances to a movable object.’ HAM discloses in Paragraph 0208 that “a point where analysis of a change in an image is performed with respect to a ground object below the route 1430, which blocks maintaining a height of the layer 1410 while the unmanned aerial vehicle moves along the route 1430 established on the layer 1410, may be represented as a way point,” further indicating how the layers are represented as way points, which involve different heights or in other words different distances from the movable vehicle); 
projecting a safety zone of the movable object onto at least one of the depth layers (see Paragraph 0423 for the safe zone that may be a point determined not to be usually assigned to other unmanned aerial vehicles to be used in only emergencies. Also, a layer and route used to move to the safe zone (corresponds to safe zone that is projected onto a layer) because the fault is generated in the unmanned aerial vehicle may be a layer and route for emergency, set to be used in only emergencies by a control system; see also Paragraph 0043 for a method for making a map (corresponds to projecting) through matching a geographic spatial data according); 
determining whether an object is an obstacle based on a position of the object on the at least one of the depth layers relative to the projected safety zone (see Paragraph 0115 for the identification unit of the layer shaping unit 410 may analyze the point cloud collected by the collection unit to identify the object. In this case, the identification unit  (corresponds to determining whether an object is an obstacle based on the layers) of the layer shaping unit 410 may recognize a boundary or a contour of an object on the ground through the point cloud and may identify the recognized object as a bridge, a building, wires, and the like; see also Paragraph 0248 for recognizing an object (obstacle) when an unmanned aerial vehicle reaches a specific coordinate (corresponds to determining whether an object is an obstacle based on the position) and correcting a value measured by a sensor; see also Paragraph 0293 for displaying (also corresponds to a project) an altitude Z value of an image assigned to a way point on a route established for each layer); 
and adjusting a travel path of the movable object to travel around the obstacle (see Paragraph 0381 for if there is an obstacle around the unmanned aerial vehicle 3050 through a value measured by the ultrasonic sensor unit 3010, the controller 3000 may control the flight actuation unit 3020 (corresponds to adjusting a travel path) for collision avoidance (corresponds to traveling around the obstacle) to control a location and speed).  
Regarding claim 2, Ham teaches the method of claim 1, further comprising determining a size of the safety zone based on a size of the movable object (see Paragraph 0397 for an example of the fuselage information included in the autonomous flight information of the unmanned aerial vehicle such as the length, wingspread, and fuselage height, and its own body, all of which corresponds to a size of the UAV; see also Paragraph 0398 for an example of flight mission information of a UAV for the failure system which includes alternative and procedure (move to safe zone, return to take off place, and unfold parachute)) and a current velocity of the movable object (see Paragraph 0406 for Safety regulation information (minimum flight information altitude, maximum flight altitude, speed, flight environment condition, given time, distance, ascending rate (m/s), descending rate (m/s), and the like).  
Regarding claim 4, Ham teaches the method of claim 3, further comprising obtaining depth information of pixels of the image (see Paragraph 0215 for the unmanned aerial vehicle 1500 may verify an altitude through a difference in the number of pixels (corresponds to obtaining depth information of pixels) for a specific point of an object in a previous frame and a current frame captured by optical equipment 1510, such as a camera, mounted on the unmanned aerial vehicle 1500 and may analyze a change in resolution of an image using an image plane 1520 on which an image is formed in the camera 1510; see also Paragraph 0170 and 0172 for  a conventional image analysis and distance measurement (corresponds to obtaining depth information) method of analyzing a change in an image of an object and measuring a distance may be applied to altitude measurement to analyze a change in image resolution and extract an altitude Z value of an image, wherein the altitude calculating unit 730 may analyze a change in resolution of an image according to the distance between the camera and the object and may extract an altitude value on a flight route. An altitude may be verified through the change in the resolution of the image, that is, a difference between the number of pixels of a previous frame and the number of pixels of a current frame or a difference in the number of pixels of objects captured at various angles (corresponds to depth information of pixels of the image)).  
Regarding claim 5, Ham teaches the method of claim 4, wherein obtaining the plurality of depth layers includes generating the depth layers based on the depth information of the pixels (see Paragraph 0022 for a layer shaping unit configured to identify an object from surface scanning data and shape a space, which facilitates autonomous flight of the unmanned aerial vehicle, as a layer, a data collecting unit configured to collect surface image data for a flight path from the shaped layer, and an altitude calculating unit configured to analyze a change in image resolution according to a distance (corresponds to generating depth layers based on depth information of pixels as explained further in Paragraph 0170 wherein the altitude calculating unit 730 may analyze a change in resolution of an image according to the distance between the camera and the object and may extract an altitude value on a flight route. An altitude may be verified through the change in the resolution of the image, that is, a difference between the number of pixels of a previous frame and the number of pixels of a current frame or a difference in the number of pixels of objects captured at various angles.) from the object through the collected surface image data and extract an altitude value of a flight route coordinate), each depth layer including pixels having a predetermined depth or a predetermined range of depth (see Paragraph 0057 and FIG. 29 for a drawing illustrating maintenance of a flight altitude within a layer range using a resolution height for a ground object if the ground object exists while an unmanned aerial vehicle flies along a predetermined route).  
Regarding claim 11, Ham teaches the method of claim 1, wherein determining whether the object is the obstacle includes determining that the object is a large object by determining that the object will occupy a predetermined percentage of an image frame in an amount of travel time (see Paragraph 0212 for one way point exists for each ground object. However, assuming that ground object A 2410 and ground object B 2420 of FIG. 24 are very large buildings (corresponds to a large object), two way points may exist (corresponds to occupying a predetermined portion/percentage of the frame as seen in the figure); see also Paragraph 0215 for the unmanned aerial vehicle 1500 may verify an altitude through a difference in the number of pixels for a specific point (corresponds to occupying a predetermined percentage/portion of the image frame) of an object in a previous frame and a current frame captured by optical equipment 1510, such as a camera, mounted on the unmanned aerial vehicle 1500 and may analyze a change in resolution of an image using an image plane 1520 on which an image is formed in the camera 1510), and wherein adjusting the travel path includes adjusting the travel path to avoid getting too close to the object before the object occupies the predetermined percentage of the image frame (see Paragraph 0207 for this way point may be the concept of a point of a specific coordinate for achieving any purpose, set on a route. A point preset to set a basic path from a source point to a destination point or a path for avoiding an obstacle may be called a way point. The way point may be termed a coordinate point, including an image resolution value of a ground object the unmanned aerial vehicle should recognize to maintain a layer on a route, as the same concept).  
Regarding claim 12, see rejection for claim 1.
Regarding claim 14, see rejection for claim 4.
Regarding claim 15, see rejection for claim 5.
see Paragraph 0086 for since the limit to the flight altitude is safety measures for maintaining a safety distance (vertical separation) from a minimum flight altitude of a manned vehicle, if it is violated, there is the risk of airline accidents; see also Paragraph 0215 for the unmanned aerial vehicle 1500 may verify an altitude (as it relates to the safe zone) through a difference (corresponds to a total number greater than a predetermined threshold) in the number of pixels for a specific point of an object in a previous frame and a current frame captured by optical equipment 1510).  
Regarding claim 19, see rejection for claim 11.
Regarding claim 20, see rejection for claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 6, 7, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ham in view of Metzler (US20140032021A1).
Regarding claim 3, Ham teaches the method of claim 1 and the safety zone (see Paragraph 0369 for same zone), but fails to teach the method of claim 1, wherein the safety zone includes at least one of a flying tunnel or a crash tunnel, and wherein determining whether the object is the obstacle includes analyzing the position of the object with the at least one of the flying tunnel or the crash tunnel as projected onto the at least one of the depth layers.
However, Metzler teaches the method of claim 1, wherein the safety zone includes at least one of a flying tunnel or a crash tunnel, and wherein determining whether the object is the obstacle includes analyzing the position of the object with the at least one of the flying tunnel or the crash tunnel as projected onto the at least one of the depth layers (see Paragraph 0021 for carrying out a reliable control of the aerial vehicle in surroundings with a restricted amount of available space, by virtue of it being possible to detect possible obstacles by the distance sensors and fly around these or to be able to measure spatial restrictions continuously, for example in the case of a flight through a pipe, a pipeline or a tunnel (corresponds to a flying tunnel), and adapt the position of the aerial vehicle accordingly).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of identifying an object from surface scanning data and shaping a space to facilitate autonomous flight as a layer, as taught by Ham, using the detection of see Paragraph 0011 of Metzler).
Regarding claim 6, Ham teaches projecting onto the at least one of the depth layers (see Paragraph 0043 for making a map through matching of geographic spatial data; see also Paragraph 0030 for identifying an object from surface scanning data and shaping a space, which facilitates autonomous flight of the unmanned aerial vehicle, as a layer, determining way points for generating a route of the unmanned aerial vehicle on the shaped layer, collecting surface image data for the way points from the shaped layer, analyzing a change in image resolution according to a distance from the object through the collected surface image data and extracting altitude values on the way points, and generating flight path information of the unmanned aerial vehicle, including at least one of the shaped layer, the way points, the altitude values, and a flight path which is a line of connecting the way points) but fails to teach the method of claim 5, further comprising projecting the at least one of the flying tunnel or the crash tunnel onto the at least one of the depth layers.
However, Metzler teaches the method of claim 5, further comprising projecting the at least one of the flying tunnel or the crash tunnel (see Paragraph 0021 for by virtue of it being possible to detect possible obstacles by the distance sensors and fly around these or to be able to measure spatial restrictions continuously, for example in the case of a flight through a pipe, a pipeline or a tunnel, and adapt the position of the aerial vehicle accordingly).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of identifying an object from surface scanning data and shaping a space to facilitate autonomous flight as a layer, as taught by Ham, using the detection of obstacles in spatially restricted areas such as a tunnel, as taught by Metzler, for the purpose of providing see Paragraph 0011 of Metzler).
Regarding claim 7, Ham teaches the method of claim 6, wherein determining whether the object is the obstacle based on the position of the object on the at least one of the depth layers relative to the projected safety zone includes counting a total number of pixels of the object within a projection on the at least one of the depth layers (see Paragraph 0215 for unmanned aerial vehicle 1500 may verify an altitude through a difference in the number of pixels (implicitly includes counting a total number of pixels) for a specific point of an object (corresponds to the object/obstacle) in a previous frame and a current frame captured by optical equipment 1510, such as a camera, mounted on the unmanned aerial vehicle 1500 and may analyze a change in resolution of an image using an image plane 1520 on which an image is formed in the camera 1510), but fails to explicitly teach of the at least one of the flying tunnel or the crash tunnel.  
However, Metzler teaches at least one of the flying tunnel or the crash tunnel (see Paragraph 0021 for by virtue of it being possible to detect possible obstacles by the distance sensors and fly around these or to be able to measure spatial restrictions continuously, for example in the case of a flight through a pipe, a pipeline or a tunnel, and adapt the position of the aerial vehicle accordingly).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of identifying an object from surface scanning data and shaping a space to facilitate autonomous flight as a layer, as taught by Ham, using the detection of obstacles in spatially restricted areas such as a tunnel, as taught by Metzler, for the purpose of providing an improved, more robust system or method for controlling an unmanned aerial vehicle, by means of which the aerial vehicle can be positioned and moved in a more user-friendly and precise manner and with a higher degree of automation (see Paragraph 0011 of Metzler).

Regarding claim 16, see rejection for claim 6.
Regarding claim 17, see rejection for claim 7.


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ham and Metzler in view of Furuwaka (US20190238819A1). 
Regarding claim 8, Ham teaches the method of claim 7, wherein counting the total number of pixels (see Paragraph 0215 for unmanned aerial vehicle 1500 may verify an altitude through a difference in the number of pixels (implicitly includes counting a total number of pixels) for a specific point of an object (corresponds to the object/obstacle) in a previous frame and a current frame captured by optical equipment 1510, such as a camera, mounted on the unmanned aerial vehicle 1500 and may analyze a change in resolution of an image using an image plane 1520 on which an image is formed in the camera 1510), but fails to teach using a first weight to adjust a first number of pixels in a projection of the flying tunnel on the at least one of the depth layers and a second weight to adjust a second number of pixels in a projection of the crash tunnel on the at least one of the depth layers.
Metzler teaches the flying tunnel and crash tunnel (see Paragraph 0021 for by virtue of it being possible to detect possible obstacles by the distance sensors and fly around these or to be able to measure spatial restrictions continuously, for example in the case of a flight through a pipe, a pipeline or a tunnel, and adapt the position of the aerial vehicle accordingly; see also Paragraph 0038 for by maintaining a predetermined distance from an object, a possible collision with an obstacle can therefore be avoided. Moreover, the UAV can be coupled to a laser plane and thus be moved in the horizontal, e.g. in the case of a horizontal alignment of the plane defined by a rotating laser beam, wherein a constant distance to e.g. a tunnel wall can be maintained; Examiner notes that an explicit definition of a flying or crash tunnel has not been disclosed in applicant’s specification and is thus interpreted broadly to mean any enclosed area as it broadly relates to flying or crashing in or around an enclosed area) but fails to teach using a first weight to adjust a first number of pixels in a projection on the at least one of the depth layers and a second weight to adjust a second number of pixels in a projection on the at least one of the depth layers.
However, Furukawa teaches using a first weight to adjust a first number of pixels in a projection on the at least one of the depth layers and a second weight to adjust a second number of pixels in a projection on the at least one of the depth layers (see Paragraph 0401 for the viewpoint drawing section 521 sets weights w0, w1 and w2 (corresponds to first and second weights) to sight line directions V0 to V2 of actually existing cameras by which images P0 to P2 are picked up such that the weight increases toward a sight line direction Vt of the camera that images the virtual viewpoint image Pv, calculates a weighted average by product sum of them with pixels Pix0 to Pix2 (corresponds to total number of pixels), and draws a pixel Pixv (=w0×Pix0+w1×Pix1+w2×Pix2) of the virtual viewpoint image Pv; see also Paragraph 0399 for if one virtual viewpoint is set, then texture images and depth images of a first layer and a second layer (corresponds to at least one depth layer) with respect to the virtual viewpoint are found and viewpoint information metadata is generated. Further, viewpoint information metadata of texture images and depth images of the first layer and the second layer with respect to micro-parallax virtual viewpoints with reference to the virtual viewpoint is generated and viewpoint information metadata is generated on the basis of a result of the generation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of identifying an object from surface scanning data and shaping a space to facilitate autonomous flight as a layer, as taught by Ham, and the detection of obstacles in spatially restricted areas such as a tunnel, as taught by Metzler, using the weight of the Paragraph 0007, 0494 of Furuwaka). 
Regarding claim 9, Ham teaches the method of claim 7, further comprising: detecting at least one of ground (see Paragraph 0115 for the identification unit of the layer shaping unit 410 may recognize a boundary or a contour of an object on the ground (corresponds to detecting a ground) through the point cloud and may identify the recognized object as a bridge, a building, wires, and the like) or a wall, but fails to explicitly teach within the projection of the at least one of the flying tunnel or the crash tunnel, wherein counting the total number of pixels includes excluding the pixels of the at least one of the ground or the wall within the projection of the at least one of the flying tunnel or the crash tunnel.
Metzel teaches the projection of the at least one of the flying tunnel or the crash tunnel (see Paragraph 0021 for by virtue of it being possible to detect possible obstacles by the distance sensors and fly around these or to be able to measure spatial restrictions continuously, for example in the case of a flight through a pipe, a pipeline or a tunnel, and adapt the position of the aerial vehicle accordingly; see also Paragraph 0038 for by maintaining a predetermined distance from an object, a possible collision with an obstacle can therefore be avoided. Moreover, the UAV can be coupled to a laser plane and thus be moved in the horizontal, e.g. in the case of a horizontal alignment of the plane defined by a rotating laser beam, wherein a constant distance to e.g. a tunnel wall can be maintained; Examiner notes that an explicit definition of a flying or crash tunnel has not been disclosed in applicant’s specification and is thus interpreted broadly to mean any enclosed area as it broadly relates to flying or crashing in or around an enclosed area), but fails to explicitly teach wherein counting the total number of pixels includes excluding the pixels of the at least one of the ground or the wall within the projection of the at least one of the flying tunnel or the crash tunnel.  
see Paragraph 0344 for the 3D model generation section 256 deletes connection information representative of connection to a sampling point corresponding to a discontinuity pixel (wherein deleting a discontinuity pixel corresponds to excluding the pixels) detected by the discontinuity detection section 255, connection information may otherwise be deleted on the basis of triangle patch validity information (details are hereinafter described) transmitted from the content server 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of identifying an object from the ground surface scanning data and shaping a space to facilitate autonomous flight as a layer, as taught by Ham, and the detection of obstacles in spatially restricted areas such as a tunnel, as taught by Metzler, using the discontinuity pixel functionality, as taught by Furuwaka, for the purpose of making it possible to generate a texture image of high picture quality at a predetermined viewpoint using an omnidirectional image and for applying and incorporating the technology in drones (Paragraph 0007, 0494 of Furuwaka). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ham in view of Farjon (FR2965075A1).
Regarding claim 10, Ham teaches the method of claim 1 and adjusting the travel path (see Paragraph 0025 for the data collecting unit may verify spatial geographic information and scans a safe path for flight, may generate a flight path by reflecting (also corresponds to projecting) the safe path and collects the surface image data for the flight path, and may obtain the surface image data via an imaging device in which a calibration value is set at an altitude, the imaging device being loaded into an aircraft which captures the earth's surface; see also Paragraph 0032 for the generating of the flight path information of the unmanned aerial vehicle may include, if it is necessary for the unmanned aerial vehicle to move from a departure layer which is an initially assigned layer to another layer, determining an arrival layer to which the unmanned aerial vehicle will move and generating layer movement information for moving from the departure layer to the arrival layer) but fails to explicitly teach wherein adjusting the travel path includes imposing a repulsive field onto at least one of a velocity field or an acceleration field of the movable object when the movable object is within a predetermined distance to the object.  
However, Farjon teaches wherein adjusting the travel path includes imposing a repulsive field onto at least one of a velocity field or an acceleration field of the movable object when the movable object is within a predetermined distance to the object (see Detailed Description of the Invention for the guiding method according to the first aspect of the invention is characterized in that the speed reference is generated by superimposing different fields of fluid flow velocities. In particular, one can come to associate with the flight plan to follow a flow having characteristics of interest and come to associate the positions of intruders or obstacles (flow source points) repulsive or rotational velocity fields. The speed resulting from the superposition of all these fields then forms the speed instruction supplied to the control computer (for example the automatic pilot of a drone)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of identifying an object from surface scanning data and shaping a space to facilitate autonomous flight as a layer, as taught by Ham, using the superimposition of repulsive and velocity fields, as taught by Farjon, for the purpose of overcoming the disadvantages of needing to perform a numerical gradient calculation in a context of real-time computation within an onboard computer (see Paragraph 0011 of Farjon).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665